FERNANDEZ, Circuit Judge,
Dissenting.
I dissent from the majority’s determination that we have jurisdiction over this appeal. Therefore, I will not comment on the merits.
I dissent because I thoroughly disagree with the failure to follow Ninth Circuit authority, and the immasking of the creation of an intracircuit split with the notion that a non-party to this appeal is, indeed, a party to this appeal.
In this case, sanctions were awarded against an attorney, but only his client purported to appeal those sanctions. I see no virtue in recitation of and reflection upon a 1993 change in the rules on appeal, which now provide that an appeal “must not be dismissed ... for failure to name a party whose intent to appeal is otherwise clear from the notice[of appeal].” See Fed. R.App. P. 3(c)(4). Of course, to say that the attorney did intend to appeal the sanction himself, when only his client actually appealed, begs the question. Did the attorney truly intend to file an appeal for himself? How can we tell? Here, the attorney was never even directly alluded to in the notice which said: “Comes Now Plaintiff RETAIL FLOORING DEALERS OF AMERICA, INC., ... and appeals to the United States Court of Appeal for the Ninth Circuit from the order made by the United States District Court ... granting defendant’s motion for sanctions pursuant to FRCP Rule 11.” The document then declared that the parties to the appeal were Retail Flooring and Beaulieu of America, Inc. It certainly is pellucid that Retail Flooring undertook to appeal, but it clearly had no standing to do so. It is equally clear that the attorney was not named as a party.
And, Retail Flooring’s briefs do not help one whit. They make it clear that Retail Flooring itself is appealing. Never once is the attorney referred to. On the contrary, the briefs are written on the behalf of Retail Flooring itself only — they speak only about the “plaintiff’ throughout, and at no time was the attorney a plaintiff— only Retail Flooring was. This is not a mere technicality, unless we do not care at all about who is a plaintiff, or a party, or *1152about who has standing when we decide to reach a desired conclusion. But that is not the worst of it. The decision that we have jurisdiction over this appeal because judicial legerdemain can remove the named appellant and substitute another appellant in its place amounts to ignoring our existing precedent.
In Estate of Bishop v. Bechtel Power Corp., 905 F.2d 1272 (9th Cir.1990), we addressed a situation wherein an attorney, who was representing the plaintiffs, had sanctions imposed upon him by the district court. Id. at 1274. He also represented the plaintiffs on appeal and, as we said, they appealed “the district court’s order of sanctions against their attorney.” Id. at 1275. In other words, the posture of the case was precisely like the one at hand. We said this: “Because [the attorney] has not pursued an appeal of his own, we must decide whether a party has standing to appeal an order of sanctions against its attorney.” Id. We then resolved the issue in the following manner:
“To have standing to appeal, a party must be aggrieved by the district court’s order.” Although we cannot say that an order of attorney sanctions has absolutely no effect on the interest of a party,”[a]n indirect financial stake in another party’s claims is insufficient to create standing on appeal.” ...
Moreover “[a] party may only appeal to protect its own interests, not those of any other party.” This is especially true where, as here the aggrieved person was free to appeal on his own behalf. Thus we lack jurisdiction to review the order of sanctions.
Id. at 1276 (citations omitted). How is this to be finessed? Easy. Just state that, despite the fact that this case is a congener of Estate of Bishop, the attorney himself is a party and he has standing. Presumably, that is based on the change in Rule 3(c)(4), which occurred in 1993. Easy, yes, but wrong because, even if the new rule could be read that broadly,1 we restated the holding of Estate of Bishop after the change was adopted.
In Cabrera v. City of Huntington Park, 159 F.3d 374, 378 (9th Cir.1998), long after the amendment to Rule 3(c)(4) took place, we were, again, faced with a situation where an attorney, who was representing the plaintiff, had sanctions imposed upon him by the district court. He also represented the plaintiff on appeal, but only the plaintiff himself appealed. Id. The major apparent difference between Cabrera and Estate of Bishop is that Cabrera actually obtained a reversal of a portion of the judgment against him. Id. at 383. As far as the sanction against the attorney was concerned, however, we had this to say: “Finally, Cabrera asks us to review the award of Fed.R.Civ.P. 11 sanctions against his attorney. However, we lack jurisdiction to review this award because Cabrera has no standing to appeal an order imposing sanctions against his attorney.” Id. at 382 (citing Estate of Bishop.) Thus, we have clearly held that Estate of Bishop is still good law; it and Cabrera should control this case.
Again, this creation of an intracircuit split is obscured with a fuliginous cloud made up of the conceit that the attorney here (allegedly unlike the attorneys in Estate of Bishop and Cabrera) is truly a party. It comes as no surprise to me that the legal mind is perfectly capable of reaching a result by declaring a non-party to be a party, just as it can declare a pony to be a small bird. See Regina v. Ojibway, 8 Crim. L.Q. 137 (Oct.1965). While I am *1153often taken by, sometimes even filled with admiration for, manifestations of scholastic mental agility, I think that agility is frequently misdirected. It is here.
Thus, I respectfully dissent.

. One circuit has apparently so read it. See Laurino v. Tate, 220 F.3d 1213, 1218 (10th Cir.2000). One other may have, although it is not clear that it did. Garcia v. Wash, 20 F.3d 608, 609-10 (5th Cir.1994). In neither case are we told how the matter was briefed.